Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 26, 2016

                                     No. 04-16-00082-CV

                                        URMAN, INC.,
                                          Appellant

                                               v.

                                 CENVEO CORPORATION,
                                  Appellee/ Cross-Appellant

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013CVF001606D1
                         Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
       Appellant Urman, Inc. seeks to appeal the trial court’s December 10, 2015 “Final
Judgment” in favor of defendant Cenveo Corporation. The clerk’s record contains default
judgments rendered against defendant Aclor International, Inc. and a nonsuit against defendant
Unisource Worldwide, Inc. However, although the clerk’s record contains motions for default
judgment against defendants GWC Servisio SA de CV (“Servisio”) and Honetech International,
Inc. (“Honetech”), there are no orders disposing of all pending claims against Servisio or
Honetech in the clerk’s record.

       Therefore, it appears, the December 10, 2015 “Final Judgment” may be interlocutory
because it does not dispose of the claims against defendants Servisio and Honetech. An order or
judgment is final when it disposes of all claims asserted by and against all parties. Martinez v.
Humble Sand & Gravel, Inc., 875 S.W.2d 311, 312 (Tex. 1994); New York Underwriters Ins. Co.
v. Sanchez, 799 S.W.2d 677, 678-79 (Tex. 1990).

        Because it appears this court may lack jurisdiction over this appeal, appellant is hereby
ORDERED to show cause in writing, no later than May 10, 2016, why this appeal should not
be dismissed. If there exist orders disposing of all claims against Servisio and Honetech,
appellant is hereby ORDERED to cause a supplemental clerk’s record containing such orders to
be filed no later than no later than May 10, 2016.

       All other appellate deadlines are suspended pending our determination of whether we
have jurisdiction over this appeal.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court